 Allow me first to convey to you, sir, the warm and sincere congratulations of the delegation of Burma, and my own, on your unanimous election to the high office of President of the forty-first session of the General Assembly. We are particularly pleased to see you, a good friend from a friendly neighboring country, presiding over this session of the Assembly. Your long and distinguished career and your wide knowledge of international affairs and of the practices of the United Nations are a guarantee to all of us that the proceedings of this session will be conducted efficiently and effectively towards a successful conclusion. I wish to assure you of the full support and co-operation of the delegation of Burma.
May I also express our deep appreciation and gratitude to your eminent predecessor, Ambassador Jaime de Pinie's, for his able guidance of the historic fortieth session of the General Assembly.
For the past several years the Assembly has been working under conditions of marked international tension. In our view, the world today is less secure and more
precarious than the world that the framers of the Charter envisaged some 40 years ago. We live today in a time of uncertainty, and, far from diminishing, tensions and conflicts are on the increase. Although a global war has so far been avoided, the threat of a nuclear conflagration continues to be of growing concern to all mankind.
For all nations, the concept of security is a subjective matter. For a few, security is being sought through reliance on nuclear weapons, and for the majority, the essence is the defense of their sovereignty and independence. At a time of widening disparity between abundance and want, in which the international system has a diminishing capacity for just and ecruitable co-operation between nations, particularly between the developed and the developing, it becomes increasingly important that the issues of peace, security, economic well-being and social justice, as well as other major issues of global concern, be dealt with effectively through co-operation within the United Nations system. Much depends upon the political will and attitude of States, particularly the more powerful ones. It is therefore clear that the national interests of individual States can best be served by meeting the wider interests of the world at large. The commemoration of the fortieth anniversary of the United Nations during last year's session of the General Assembly was an important landmark in the history of the Organization. It can truly be considered as an occasion that goes beyond its symbolic significance. It provided a unique opportunity for all its members to give expression to the fact that the United Nations constitutes the best hope for mankind to live in peace and prosperity. To realize that hcJpe it is necessary for its members to participate in the United Nations system with a deeper commitment to its principles. In that context, the Secretary-General said in his concluding statement:
"The commemoration assumed the importance that it did because international relations had reached a critical stage. The time has come to reflect on where a retreat from multilateralism would lead the world." (A/40/PV. 49, p. 2) Mankind has been afflicted by wars since the dawn of history. Yet every human heart has cherished peace, and the need for peace has never been stronger or more compelling than it is now. It was a most propitious omen that the General Assembly at its last session proclaimed 1986 the International Year of Peace. We hope that the political momentum thus created will continue and create conditions favorable to peace in the years ahead.
The United Nations is not a government of nations, nor does it have all the answers to the ills that afflict the world today. But without doubt it can be an effective instrument in our search for solutions to the problems of the world and, beyond that, in building a more peaceful and just system of relations between States.
Time and again it has been said that the diminishing capacity of the United Nations to carry out the functions for which it was intended lies not in the Organization itself, but in the lack of political will on the part of its Members to ensure the implementation of the provisions of the Charter. That is particularly relevant with regard to Article 2 (4) of the Charter, which prohibits the threat or the use of force and in relations between States in the interests of maintaining international peace and security, which remains an unattained goal. We find today a situation in which it is becoming increasingly difficult for smaller nations to place their reliance on the Charter to ensure their security.
Security and survival are the foremost concern of our time. This has never been more keenly felt by the world, and the greatest challenge to mankind is to avert the threat of a nuclear catastrophe. The most urgent task of our time is the prevention of nuclear war. International peace and security can be ensured only by meaningful disarmament, for in the final analysis the possession and continued accumulation of nuclear weapons leaves the door open to the risk of a global disaster.
Progress in disarmament negotiations depends largely on lessening mutual distrust, and for all practical purposes the militarily significant States, particularly the two most powerful, have a special responsibility to accelerate the ongoing negotiations.
Meaningful efforts made recently to halt and reverse the nuclear arms race give us a renewed sense of hope that serious initiatives have been taken to avert the dangers arising from the existence of nuclear weapons. We feel that a favorable political climate conducive to better understanding would enhance the prospects of disarmament.
However, we cannot fail to note the lack of consistency in the approach, where efforts made to reach agreements on disarmament are negated by an arms race conducted without respite, which defeats the very purpose of the negotiations.
Negotiations at the bilateral level should have a positive bearing at the multilateral level, and constitute a source of encouragement to give the political impetus that is needed for meaningful work in the multilateral context. It is rightly said that international security is the concern of all nations and peoples. Thus negotiations between the Soviet union and the United States cannot diminish the importance of multilateral disarmament efforts.
However, we are in a situation in which multilateral disarmament negotiations are at an impasse. Though the issues of disarmament have been on the agenda of the United Nations and the Conference on Disarmament for several years, meaningful results have yet to be attained, and the underlying reason for that is the lack of political will on the part of some Members. A recommitment to negotiations at the multilateral level is needed to remedy the situation. Multilateral negotiations have contributed much to the achievement of disarmament agreements in the past. It is also important to maintain the viability and validity of the disarmament agreements reached so far, to enhance the prospects of further positive measures.
The potential threat of the extension of the arms race into outer space constitutes a new danger. It is inconceivable that the arms race can be halted and effective measures taken on earth unless steps can be taken, while there is still time, to prevent a new dimension of the arms race in outer space.
In view of the operational capabilities that are new being developed, it is a matter of urgent concern that only timely action can prevent the escalation of the arms race into outer space, which could intensify the arms race on earth.
We feel the answer lies in the reduction of nuclear weapons on earth and the prevention of an arms race in outer space. It does not appear feasible that the deployment of new weapons systems in outer space can remove the threat that nuclear weapons pose on earth. The situation in Kampuchea continues to be a matter of international concern, as the prolongation of the conflict has serious implications for international peace and security. It inhibits the promotion of friendly relations and co-operation between States within the region.
The fundamental issue is to create conditions favorable to the exercise by the Kampuchean people of their right of self-determination. The restoration of their independence, sovereignty and territorial integrity requires the withdrawal of foreign troops and non-intervention by other States in the country's internal affairs.
It is undoubtedly the Kampuchean people themselves who must determine their own future. At the same time, the search for a meaningful solution rests on efforts by the international community, as well as the States concerned within the region. The efforts of the Secretary-General have produced a positive momentum for better understanding between the parties concerned. In the search for a peaceful solution through the process of genuine negotiation and mutual accommodation, it is important to recall what the Secretary-General said in his 1985 report on the situation: that the problems of the region cannot be solved by military means, and that protracted confrontation can only generate further tension and enhance the risks of escalation. 
In our consideration of the situation in Afghanistan, we should understand that the underlying problem concerns the fundamental principles on which relations between States must be based. The delegation of Burma endorses the support of the international community for efforts to arrive at a negotiated settlement in accordance with resolutions of the United Nations. The diplomatic process initiated by the Secretary-General is commendable, in that the stage has now been reached at which it is possible to finalize the texts to be agreed upon relating to non-interference in the affairs of States, international guarantees of non-interference and the voluntary return of refugees to their homeland. It is therefore necessary to continue the process in order to reach a just and comprehensive political settlement. Resolution of the outstanding substantive issue of the withdrawal of foreign troops is essential for the achievement of such a settlement.
Prom the time of its inception almost the United Nations has been actively involved in the continuing search for a political solution to the problems of the Middle East. Its activities in the region have been significant. Prospects for a comprehensive solution of the Middle East issue continue to be elusive despite efforts both within and outside the United Nations. The path to peace in the Middle East lies in the willingness of all the parties concerned genuinely to co-operate in the peace process. The present situation lessens the prospects for optimism, as the current year has witnessed a mounting wave of violence in the region.
The problem of Palestine is central to the Middle East problem and therefore constitutes the key to its solution. Needless to say, the principles and framework for a peaceful solution were formulated long ago and have been affirmed repeatedly by the General Assembly and the Security Council. Those principles are the withdrawal of all forces of occupation from the occupied territories in accordance with Security Council resolutions 242 (1967) and 338 (1973) and recognition of the right of the Palestinian people to self-determination, independence and sovereignty and the right of all States in the region to exist within internationally recognized borders.
In recent years no country in the Middle East has been more affected by war and devastation than Lebanon. Peace in Lebanon lies in respect for the sovereignty, independence and territorial integrity of the country. This calls for respect for the relevant resolutions of the Security Council, which would enable the United Nations Interim Force in Lebanon (UNIFIL) to carry out effectively its mandate in southern Lebanon.
On the conflict between Iran and Iraq, we share the concern of the world community. Despite the efforts of the United Nations, and particularly of the Secretary-General, the war has brought untold suffering and devastation to both
sides and has serious implications for peace and stability in the region. Recourse to arms is contrary to the principles of the United Nations Charter, and the best hope lies in both parties submitting to mediation or to any other means of peaceful settlement in accordance with Security Council resolution 582 (1986).
The aggravation of the situation in southern Africa continues to be of concern not only to the African continent but also to the world at large. This is evident from the fact that the Security Council has been preoccupied with issues relating to the region on numerous occasions in the course of the present year.
The complexity of the situation has three basic dimensions: first, South Africa continues relentlessly to practice the abhorrent system of apartheid; secondly, its illegal occupation of Namibia, contrary to the aspirations of its people and the will of the international community, continues; and, thirdly, it has further intensified acts of aggression against neighboring independent States. This policy of destabilization of its neighbors is contrary to the norms of international law and violates the independence, sovereignty and territorial integrity of those States. The principle of non-intervention in the affairs of other States, which is one of the mainstays of stable inter-State relations, has been ignored by the South African regime.
South Africa, by its blatant occupation of Namibia, disregards all relevant resolutions of the United Nations. It continues to use delaying tactics to place obstacles in the way of implementation of resolution 435 (1978), which constitutes the internationally acceptable basis for the independence of Namibia. The international community has found it necessary to call once again on South Africa to co-operate in good faith to bring about the immediate implementation of the United Nations plan for the independence of Namibia. The eradication of apartheid and unconditional independence: for Namibia would create the conditions necessary for the return of peace to South Africa.
The escalation of violence and force in South Africa has led to an urgent international call for the exercise of pressure through peaceful means to make the regime realize the futility of its policies. The World Conference on Sanctions against Racist South Africa, held in Paris earlier this year, considered the situation in South Africa to be extremely grave. It stressed the imperative need to take all necessary action, with a sense of urgency, for the speedy abolition of apartheid and to end the violence in South Africa, the illegal occupation of Namibia and acts of aggression against independent African States. With those objectives, the Conference called for a comprehensive program of action by the international community and mandatory sanctions against South Africa under Chapter VII of the United Nations Charter.
For four successive years the item relating to the situation in Central America has been on the agenda of the General Assembly. It is evident that solutions should be found within a regional framework through the Contadora peace process, since it is acceptable to all the parties involved in the search for a negotiated peace settlement. It is noteworthy that the Contadora Group has persevered in its efforts to restore peace and co-operation in Central America. The international community can contribute most positively by extending continued support and encouragement.
While the world's political situation offers little cause for optimism, the global economic scene is also quite disheartening. The world economy continues to face difficulties. Imbalances in the international economic situation are likely to deteriorate further, with adverse implications for the economies of developing countries. The persistence of such a situation demonstrates that the crisis is not just a temporary phenomenon but the result of long-rooted imbalances in the international economic structure. The perception that expansion of production in the industrialized countries will automatically lead to growth in developing countries new seems to have faded.
The developing countries in general continue to face serious balance-of-payments problems and are unable to stimulate economic development through the medium of domestic policies. They are adversely affected by deteriorating terms of trade, debt problems and falling commodity prices, all of which hamper their prospects of growth and aggravate their indebtedness.
The developing countries are aware of the need to reactivate growth through domestic policies and coherent international economic co-operation in the areas of money, finance, trade and debt. An overall improvement in the situation would come about through sustained expansion of world economic activity, improvement in the terms of trade of developing countries, escape from high interest rates, an upswing in commodity prices and reversal of the increasing trend towards restrictionism and protectionism.
The international trade and payments system, with national economies weakened as they are, has very little capacity for additional strain. An examination of how it may be reordered and restructured to promote better economic performance by national economies is urgently needed. Reform of the trade and payments system is unlikely, given the present arrangements for international economic discussions, which separate from one another the interrelated problems of development, employment, debt and trade and payment balances, the major obstacle being that decisions on international monetary and financial systems remain the exclusive preserve of the minority rich nations.
One of the immediate issues is debt, which can be satisfactorily resolved only in the wider context of reform of the trade and payments system. At the same time, the system itself will inevitably be affected and its long-term evolution heavily influenced by decisions regarding debt in the more immediate future. The developing countries experiencing debt servicing problems have already made substantial policy efforts to reduce external deficits through cutting back imports and reducing growth. Internal adjustment programs made by debtor countries with a view to relieving the acute debt problems, and any other ad hoc measures, would not solve the problem.
Prom this wider perspective the reordering and restructuring of the international trade and payments system need to be addressed in a constructive, co-operative and comprehensive manner. This calls for the restructuring of international trade, and monetary and development institutions, so that their decision-making process and functioning as a whole could become more equitable, just, and conducive to promoting development and global prosperity. It does not appear that ad hoc policies in a narrower context would solve comprehensively the problems of the developing countries or even those which enjoy substantial advantages from the existing international economic order.
Finally, may I deal with the most overriding issue before us. This session of the General Assembly will give serious consideration to the financial crisis which the United Nations faces. The Secretary-General, in bringing the situation to the attention of the resumed session of the General Assembly last May, said that what is at stake is the operational effectiveness of the United Nations. The consensus of opinion expressed by delegations during the resumed session was that, while the present crisis is one of insufficient funds, it is also one of political dimensions. From this broader perspective, while measures of a financial nature are being taken to alleviate the situation in the short term, the search for long-term solutions requires a comprehensive and integrated approach that needs to take the broad political perspectives into consideration. Although considerations on a more effective use of funds is an integral part of solving the crisis, it has not arisen because expenditure has exceeded the Organization's regular budget, what is of serious concern is the deficit in cash flews, which has been felt over the years due to withholdings of assessed contributions, particularly by some of the permanent members of the Security Council. When unilateral decisions create huge deficits in cash flows, the crisis assumes serious proportions; the integrity and viability of the United Nations system becomes an issue when such actions contradict the obligations of membership.
This session will need to find long-term solutions and to consider the recommendations by the Group of High-Level Experts, whose mandate is to identify measures for improving the efficiency of administrative and financial matters of the United Nations. We believe that concerted efforts by all Member States is urgently needed; only the fulfillment of each Member's obligations would ensure the future of this Organization, which, despite some failings, has also achieved much.
Allow me to conclude by stating that my delegation expresses the hope that, at this Assembly, we shall help to find ways and means of overcoming the many obstacles which stand in the way of resolving the numerous problems that beset us. In so doing we can infuse new life and vigor in the United Nations and reinvest the Charter with its full force of inspiration.



